IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1848
                            Filed February 24, 2016


IN THE MATTER OF PROPERTY SEIZED FOR FORFEITURE
FROM SHELBY ANTHONY VOGT

SHELBY ANTHONY VOGT,
     Applicant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Joel A.

Dalrymple, Judge.



      Shelby Anthony Vogt appeals from the denial of his third application for

return of property forfeited in 2005. AFFIRMED.




      Shelby Anthony Vogt, Waterloo, pro se.

      Thomas J. Miller, Attorney General, and Kevin Cmelik and Heather Ann

Mapes, Assistant Attorneys General, for appellee.




      Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                         2


DANILSON, Chief Judge.

       Shelby Vogt filed an application for return of property, which was forfeited

by order dated September 6, 2005, following a hearing. No appeal followed the

September 5, 2005 forfeiture. See Iowa R. App. P. 6.101(1)(b) (“A notice of

appeal must be filed within 30 days after the filing of the final order or

judgment.”).

       Vogt filed a second application for return of the same property in 2009.

The district court entered an order on November 18, 2009, denying the

application “[b]ecause the matter was previously litigated.”

       Vogt filed this third application for return of the same property and, on

October 17, 2014, the district court dismissed the application. Vogt appealed,

contending the original seizure of the property was illegal.

       We review forfeiture proceedings for the correction of errors at law. In re

Property Seized For Forfeiture From Williams, 676 N.W.2d 607, 612 (Iowa 2004).

       “Principles of res judicata preclude a court from relitigating an issue or

claim that has been previously decided.” In re Marriage of Guyer, 522 N.W.2d
818, 821 (Iowa 2003). “Res judicata as claim preclusion applies when a litigant

has brought an action, an adjudication has occurred, and the litigant is thereafter

foreclosed from further litigation on the claim.” Israel v. Farmers Mut. Ins. Ass’n

of Iowa, 339 N.W.2d 143, 146 (Iowa 1983); see also State ex rel. Iowa Dep’t of

Human Servs. v. Mundie, 436 N.W.2d 60, 61 (Iowa 1989). Because Vogt’s claim

for return of property was tried and decided more than ten years ago, he may not

relitigate the matter now.

       AFFIRMED.